Exhibit 10.66

FIRST AMENDMENT

TO

EQUIPMENT LOAN AND SECURITY AGREEMENT AND WAIVER

THIS FIRST AMENDMENT TO EQUIPMENT LOAN AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”), is made and entered into as of June 24, 2008 (the “Execution
Date”), and is made effective as of May 31, 2008, between ANESIVA, INC., a
Delaware corporation (“Borrower”) and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“Lender”), as Lender.

W I T N E S S E T H:

WHEREAS, the Borrower and Lender are parties to that certain Equipment Loan and
Security Agreement, dated as of August 30, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings given such terms in the Loan Agreement), pursuant to which Lender
committed to make certain loans to Borrower upon the terms and conditions set
forth therein; and

WHEREAS, as of the date hereof, a Default and Event of Default exist due to the
failure on the part of the Borrower to comply with Section 2.7(b) of the Loan
Agreement as a result of Borrower’s failure to pay the Unused Facility Fee due
on May 31, 2008 (the “Specified Default”); and

WHEREAS, Borrower has requested that Lender waive its rights with respect to the
Specified Default and Lender is willing to grant such waiver solely in
accordance with and subject to the terms and conditions of this Amendment; and

WHEREAS, Borrower and Lender desire to modify the Loan Agreement in accordance
with and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender do hereby
agree as follows:

1. Acknowledgments And Agreements

(a) Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that as of the close of business on June 17, 2008, Borrower is indebted
to Lender in respect of the Credit Extensions in the aggregate principal amount
of $10,920,263.67. All such Credit Extensions and any other Obligations,
together with interest accrued and accruing thereon, and fees, costs, expenses
and other charges now or hereafter payable by Borrower to Lender, is
unconditionally owing by Borrower to Lender, without offset, defense or
counterclaim of any kind, nature or description whatsoever.



--------------------------------------------------------------------------------

(b) Acknowledgment of Default. Borrower hereby acknowledges and agrees that the
Specified Default has occurred and, prior to the effectiveness of this
Amendment, is continuing and constitutes an Event of Default which entitles the
Lender to exercise its rights and remedies under the Debt Documents, applicable
law or otherwise. Borrower hereby acknowledges and agrees that the Lender has
the presently exercisable right to cease funding and declare the Obligations to
be immediately due and payable under the terms of the Debt Documents.

(c) Acknowledgment of Lender. Lender hereby acknowledges and agrees that, as of
the Execution Date, Lender has not declared any or all of the Obligations to be
immediately due and payable under the terms of the Debt Documents as a result of
the Specified Default.

2. Waiver Of Specified Default

(a) Waiver. In reliance upon the representations, warranties and covenants of
the Borrower contained in this Amendment, and subject to the terms and
conditions of this Amendment and any documents or instruments executed or
delivered in connection herewith, the Lender hereby waives the Specified
Default; provided that the Borrower shall remain obligated to make such
deliveries and otherwise comply with the new delivery deadline provided in
Sections 3 and 4 of this Amendment with respect to payment of the Unused
Facility Fee.

(b) No Other Waivers; Reservation of Rights.

(i) The Lender has not waived, nor is this Amendment waiving, (i) any Default or
Event of Default which may be continuing on the date hereof (other than the
Specified Default to the extent expressly set forth herein) or (ii) any Default
or Event of Default which may hereafter arise (whether the same as or similar to
the Specified Default or otherwise).

(ii) The Lender reserves the right, in its discretion, to exercise any or all of
its rights and remedies under the Loan Agreement and the other Debt Documents as
a result of any Default or Event of Default (other than the Specified Default to
the extent expressly set forth herein) which may be continuing on the date
hereof or any Default or Event of Default (other than the Specified Default to
the extent expressly set forth herein) which may occur after the date hereof,
and nothing in this Amendment, and no delay on the part of the Lender in
exercising any such right or remedy, shall be construed as a waiver of any such
right or remedy.

3. Amendments to the Loan Agreement. Subject to the terms and conditions of this
Amendment, the Loan Agreement is hereby amended as follows:

(a) Section 2.2 of the Loan Agreement is amended by deleting the reference to
“May 31, 2008” in clause (b) thereof and replacing it with “September 30, 2008.”

(b) Section 2.7 of the Loan Agreement is hereby amended by deleting clause
(b) thereof in its entirety and replacing it with the following:

 

-2-



--------------------------------------------------------------------------------

“(b) ‘Unused Facility Fee’. Borrower shall pay to Lender (i) the May 31 Unused
Facility Fee (as such term is defined in that certain First Amendment to
Equipment Loan and Security Agreement and Waiver, dated as of June 24, 2008,
between Borrower and Lender (the “First Amendment”)) on the Execution Date of
and as defined in the First Amendment (the “First Amendment Execution Date”) and
(ii) promptly, but in any event no later than September 30, 2008, an amount
equal to 0.4% of the difference, if any, between the Total Credit Extension
Amount and the aggregate original principal amount of the Notes.”

(c) Article 2 of the Loan Agreement is hereby amended by deleting Section 2.9
thereof in its entirety and replacing it with the following:

“Section 2.9 Interest Rate. The interest rate of each Credit Extension evidenced
by a Note shall be fixed at a rate equal to (a) for all Credit Extensions made
prior to the First Amendment Execution Date, the sum of (i) the greater of
(A) the Treasury Rate (as defined below) or (B) 4.58% plus (ii) 5.33% per annum
or (b) for all Credit Extensions on or after the First Amendment Execution Date,
the sum of (i) the greater of (A) the Treasury Rate (as defined below) or
(B) 2.70% plus (ii) 7.85% per annum, in each case, which rate shall be set forth
in the Note as the “Contract Rate” under that Note. Interest shall be paid in
accordance with the terms and conditions of the Note. As used herein, the term
“Treasury Rate” means a per annum rate of interest equal to the rate published
by the Board of Governors of the Federal Reserve System in Federal Reserve
Statistical Release H.15 entitled “Select Interest Rates” under the heading
“U.S. Government Securities/Treasury Constant Maturities” for the three year
treasuries constant maturities rate in effect as of three (3) Business Days
prior to the funding of each Credit Extension, including the initial Credit
Extension, as determined by Lender. In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the U.S.
Treasury note yield to maturity.”

4. Additional Agreements and Covenants.

(a) Borrower acknowledges and agrees that prior to giving effect to this
Amendment, the Unused Facility Fee as of May 31, 2008 was $14,404.00 (the “May
31 Unused Facility Fee”). Notwithstanding anything in this Amendment to the
contrary, the May 31 Unused Facility Fee shall be payable, and Borrower agrees
to pay the May 31 Unused Facility Fee, to Lender as of the Execution Date.

(b) Borrower covenants and agrees to cause those items required to be delivered
or actions required to be taken pursuant to the amendments to the Loan Agreement
set forth in Section 3 above to be delivered or taken on or prior to the
deadlines set forth in Section 3 for such items or actions.

5. Amendment Fee. As consideration for the amendments and waivers contained in
this Amendment, Borrower hereby agrees to pay to Lender an amendment fee in the
amount of $21,607.00 in immediately available funds (the “Amendment Fee”).

 

-3-



--------------------------------------------------------------------------------

6. Conditions Precedent to Effectiveness of this Amendment. The effectiveness of
this Amendment, including the waiver provided in Section 2 above and the
amendments set forth in Section 3 above, are subject to the receipt by Lender of
the following items:

(a) one or more counterparts of this Amendment duly executed and delivered by
Borrower;

(b) the May 31 Unused Facility Fee;

(c) the Amendment Fee; and

(d) any and all other documents, instruments or opinions requested by Lender.

7. Representations And Warranties.

In order to induce the Lender to enter into this Amendment, Borrower hereby
further represents and warrants with and to the Lender as follows:

(a) Representations and Warranties. After giving effect to the waiver set forth
in Section 2 of this Amendment (provided that such waiver has not by its terms
become void), each of the representations and warranties contained in the Debt
Documents is true and correct on and as of the Execution Date, except for any
representation and warranty that relates by its terms only to a specified date
(in which case, it shall be true on and as of such date) and no Default or Event
of Default exists.

(b) Ratification and Acknowledgment. Each and every term, covenant and condition
set forth in the Loan Agreement and all other Debt Documents, is effective as of
the Execution Date.

(c) Estoppel. As of the Execution Date, there exists no right of offset, defense
or counterclaim in favor of Borrower as against Lender with respect to the
obligations of Borrower to Lender under the Loan Agreement or the other Debt
Documents, either with or without giving effect to this Amendment.

(d) Binding Effect of Documents. The Loan Agreement, this Amendment, and the
other Debt Documents have been duly executed and delivered to the Lender by such
Credit Party and are in full force and effect, as modified hereby.

(e) No Conflict, Etc. The execution and delivery and performance of this
Amendment by such Credit Party will not violate any law, rule, regulation or
order or contractual obligation or organizational document of such Credit Party
and will not result in, or require, the creation or imposition of any Lien on
any of its properties or revenues.

8. Additional Events of Default. Borrower hereby covenants and agrees with the
Lender that any failure of Borrower to fully and timely comply with the
covenants, conditions and agreements contained in Section 4 of this Amendment or
breach by any Credit Party of any of the representations and warranties made in
this Amendment shall constitute an immediate Event of Default under the Loan
Agreement, without further action or notice by the Lender.

 

-4-



--------------------------------------------------------------------------------

9. Provisions Of General Application.

(a) Effect of this Amendment. Except as expressly set forth herein, no other
changes or modifications to the Debt Documents are intended or implied and in
all other respects the Debt Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the Execution Date. To the extent of
conflict between the terms of this Amendment and the other Debt Documents, the
terms of this Amendment shall control. The Loan Agreement and this Amendment
shall be read and construed as one agreement.

(b) Strict Compliance. The Lender hereby notifies the Borrower that, effective
from and after the Execution Date, the Lender intends to enforce all of the
provisions of the Debt Documents and that the Lender expects that the Borrower
will strictly comply with the terms of the Debt Documents from and after this
date.

(c) Costs and Expenses. In addition to, and not in limitation of, any other
provision contained in the Debt Documents with respect thereto, Borrower
absolutely and unconditionally agrees to pay to the Lender, on demand by the
Lender, at any time and as often as the occasion therefore may require, whether
or not all or any of the transactions contemplated by this Amendment are
consummated, all fees and disbursements of any counsel to the Lender and
allocated costs of internal counsel in connection with the preparation,
negotiation, execution, or delivery of this Amendment and any agreements
delivered in connection with the transactions contemplated hereby and expenses
which shall at any time be incurred or sustained by the Lender or any of its
respective directors, officers, employees or assigns as a consequence of or in
any way in connection with the preparation, negotiation, execution, or delivery
of this Amendment and any agreements prepared, negotiated, executed or delivered
in connection with the transactions contemplated hereby.

(d) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

(e) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by the Lender or any closing shall
affect the representations and warranties or the right of the Lender to rely
upon them.

(f) Release.

(i) In consideration of the agreements of the Lender contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Borrower, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Lender and its successors
and assigns, and its present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees and other

 

-5-



--------------------------------------------------------------------------------

representatives (Lender and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Borrower or any of its successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the Execution Date, including, without limitation, for or on account
of, or in relation to, or in any way in connection with the Loan Agreement or
any of the other Debt Documents or transactions thereunder or related thereto.

(ii) Borrower understands, acknowledges and agrees that its release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(iii) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

(g) Covenant Not to Sue. Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrower
pursuant to Section 9 (f) above. If Borrower or any of their respective
successors, assigns or other legal representations violates the foregoing
covenant, Borrower, for itself and its successors, assigns and legal
representatives, jointly and severally agree to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

(h) Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.

(i) Reviewed by Attorneys. Borrower represents and warrants to the Lender that
it (a) understands fully the terms of this Amendment and the consequences of the
execution and delivery of this Amendment, (b) has been afforded an opportunity
to have this Amendment reviewed by, and to discuss this Amendment and document
executed in connection herewith with, such attorneys and other persons as
Borrower may wish, and (c) has entered into this Amendment and executed and
delivered all documents in connection herewith of its own free will and accord
and without threat, duress or other coercion of any kind by any Person. The
parties hereto acknowledge and agree that neither this Amendment nor the other
documents executed pursuant hereto shall be construed more favorably in favor of
one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Amendment and the other documents executed
pursuant hereto or in connection herewith.

 

-6-



--------------------------------------------------------------------------------

(j) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CONNECTICUT.

(k) Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement.

(l) Entire Agreement. The Loan Agreement as amended by this Amendment embodies
the entire agreement between the parties hereto relating to the subject matter
hereof and supersedes all prior agreements, representations and understandings,
if any, relating to the subject matter hereof.

[Remainder of page intentionally blank;

next page is signature page]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to Equipment
Loan and Security Agreement and Waiver to be duly executed by their respective
officers thereunto duly authorized.

 

Borrower:

 

ANESIVA, INC.

By:   /s/ Jean-Frédéric Viret  

Name: Jean-Frédéric Viret

Title:   Vice President and Chief Financial Officer

Lender:

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Lender

By:   /s/ Jason Dufour  

Name: Jason Dufour

            Its Duly Authorized Signatory

Signature page to First Amendment to

Equipment Loan and Security Agreement and Waiver